











                                            Exhibit 10.3


RESTRICTED STOCK UNIT AWARD AGREEMENT
(2018 Performance-Based Award - Investment Results)


This Agreement (“Agreement”) is made this <Grant Date> by and between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.    Definitions. Unless otherwise defined or expressly given a different
meaning in this
Agreement, each capitalized term in this Agreement shall have the meaning given
to it in The Progressive Corporation 2015 Equity Incentive Plan (the “Plan”).
References herein to performance results of the
Company mean the applicable results achieved by the Subsidiaries and mutual
company and other
affiliates of the Company in the portfolio(s) to the extent directly managed by
Progressive Capital
Management Corp. during the Evaluation Period (“Managed Portfolios”).


2.    Award of Restricted Stock Units. The Company grants to Participant an
award (the
“Award”) of performance-based restricted stock units (“Restricted Stock Units”
or “Units”), pursuant to,
and subject to, the terms of the Plan. The Award is based on a target award
value of <# of Units> Units
(the “Target Award Units”). The number of Restricted Stock Units that are
ultimately earned pursuant to
the Award (if any) will be determined based on the Target Award Units and the
procedures and
calculations set forth in this Agreement. Under the calculations set forth
below, the maximum potential
Award is a number of Units equal to two (2.0) times the Target Award Units (the
“Maximum Award
Units”) plus any related Dividend Equivalents.


3.    Condition to Participant’s Rights under this Agreement. This Agreement
shall not
become effective, and Participant shall have no rights with respect to the Award
or any Restricted Stock
Units, unless and until Participant has fully executed this Agreement and
delivered it to the Company. In
the Company’s sole discretion, such execution and delivery may be accomplished
through electronic means.


4.    Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, including the provisions of Paragraph 8 below, Participant’s
rights in and to Restricted Stock Units shall vest, if at all, as follows:


a.    Evaluation Period. The “Evaluation Period” shall be the three-year period
comprised of the calendar years 2018, 2019 and 2020.


b.    Certification. The Award shall vest (if at all) only if, to the extent,
and when the Committee certifies:


i.     the Performance Ranking of the Company’s Fixed-Income Portfolio (as
each of those terms are defined in Subparagraph c. below); and


ii.     the Performance Factor (rounded to the nearest one-hundredth) to be
applied to the Target Award Units (and any related Dividend Equivalent Units) to
determine the number of Restricted Stock Units (if any) that have vested as a
result of
such performance.


Such certification shall occur as soon as practicable after the end of the
Evaluation Period (the
date of such certification, the “Certification Date”). If the Committee
certifies the vesting of a
number of Units that is less than the Maximum Award Units, then with respect to
all other Units




1

--------------------------------------------------------------------------------





that could have been earned under this Agreement, the Award will terminate and
be forfeited
automatically.


c.    Number of Units Vesting. The number of Restricted Stock Units (if any)
that vest
in connection with the Award will be determined by application of the following
formula:


Number of Units Vesting = Target Award Units x Performance Factor


i.    The Performance Factor will be determined after the expiration of the
Evaluation Period based on the fully taxable equivalent total return of the
segment(s) of
the Company’s fixed-income investment portfolio that constitute(s) Managed
Portfolios
(the “Fixed-Income Portfolio” or “Portfolio”), in comparison to the total
returns of the
group of comparable investment firms identified by the Independent Data Source
(the
“Investment Benchmark”), each calculated for the three calendar years comprising
the
Evaluation Period. For purposes of this Agreement, the “Independent Data Source”
shall
be a third party independent data source determined by the Committee and,
initially and
until further action of the Committee, shall be Investment Metrics. After the
end of the
Evaluation Period, the Independent Data Source will determine the firms that are
included in the Investment Benchmark in accordance with the criteria specified
on
Exhibit I hereto. The Independent Data Source will also supply to the Company
the
monthly total return data for each of the Investment Benchmark firms for the
three-year
period ending on the last day of the Evaluation Period.


Investment results for the Fixed-Income Portfolio will be marked to market,
including the
benefit of any state premium tax abatements for municipal securities held in the
Portfolio
that are realized by the Company during the Evaluation Period, in order to
calculate the
Portfolio’s fully taxable equivalent total return, compounded on a monthly
basis, for the
Evaluation Period. The investment performance achieved by the Fixed-Income
Portfolio
for the Evaluation Period will then be compared against the total returns of the
firms
included in the Investment Benchmark for the same period, also compounded on a
monthly basis, as determined by the Company from the monthly performance data
supplied by the Independent Data Source for each firm in the Investment
Benchmark, to
determine where the Fixed-Income Portfolio’s performance falls on a percentile
basis
when compared to the firms in the Investment Benchmark, as further described in
Exhibit
II hereto (“Performance Ranking”).


The Portfolio’s Performance Ranking will be used to determine a performance
score of
between 0.00 and 2.00 for the Evaluation Period, based on the following
schedule:


Score = 0.00
Rank at or below
Score = 1.00
Rank equal to
Score = 2.00
Rank at or above


25th Percentile


50th Percentile


75th Percentile

  
A Performance Ranking between the values identified in the schedule will be
interpolated
on a straight-line basis to generate the Performance Factor, as further
described on
Exhibit II.


ii.    The Company will work with the Independent Data Source to ensure, to
the extent practicable, that the list of firms comprising the Investment
Benchmark and all








2

--------------------------------------------------------------------------------





data necessary to calculate the Performance Ranking and the Performance Factor
are
received by March 1st of the year immediately following the Evaluation Period.
In all
events, distributions under this Agreement must be made on or before March 15th
of the
year immediately following the Evaluation Period.


iii.    In the event that the Independent Data Source (or its successors or
assigns) ceases to provide or publish the information required to calculate the
Performance Factor, or modifies the information in such a way as to render the
comparisons required by this Agreement to be not meaningful, in the Committee’s
sole
judgment, the determinations required above shall be made using such comparable
Company and other investment data as may be available from another recognized
provider of investment industry data as the Committee may approve in its sole
discretion.


d.    Committee Discretion. Notwithstanding anything to the contrary contained
in
this Agreement, at or prior to the time of vesting, the Committee, in its sole
discretion, may
reduce the number of Restricted Stock Units that otherwise would vest according
to this
Agreement, or eliminate the Award in full. The Committee, in its sole
discretion, may treat
Participant differently than other individuals for these purposes. Any such
determination by
the Committee shall be final and binding on Participant. Under no circumstances
shall the
Committee have discretion to increase the award to Participant in excess of the
number of Units
that would have been awarded at vesting based on this Paragraph 4 (excluding
adjustments
required by Section 3(c) and/or Section 11 of the Plan).


The Award shall vest in accordance with and subject to the foregoing except to
the extent that, prior to the Certification Date, the Award has been forfeited
under the terms and conditions of the Plan or this Agreement.


5.    Dividend Equivalents. Subject to this Paragraph 5, with respect to
dividends for which a
record date occurs during the Restriction Period, Participant shall be credited
with a Dividend Equivalent
with respect to each outstanding Restricted Stock Unit, and with respect to any
related Dividend
Equivalent Unit (defined below) resulting from prior reinvestments of Dividend
Equivalents as provided
in this Paragraph. All Dividend Equivalents so credited will be deemed to be
reinvested in Restricted
Stock Units on the date that the applicable dividend or distribution is made to
the Company’s
shareholders, based on the Target Award Units and any Dividend Equivalent Units
resulting from prior reinvestments of Dividend Equivalents, in the number of
Units determined by dividing the aggregate
value of the Dividend Equivalents by the Fair Market Value of the Stock on such
date (rounded to the
nearest thousandth of a whole Unit or as otherwise reasonably determined by the
Company); provided,
however, that if Dividend Equivalents cannot be reinvested in Units due to the
operation of Section 3(a)
of the Plan, such Dividend Equivalents will be credited to Participant as a cash
value based on the Target
Award Units and any Dividend Equivalent Units resulting from prior reinvestments
of Dividend
Equivalents, which cash value shall be held by the Company (without interest)
subject to this Agreement.
Any Units resulting from the deemed reinvestment of dividends in accordance with
this Paragraph 5 are
referred to herein as “Dividend Equivalent Units.” Dividend Equivalents shall be
subject to the same
terms and conditions, and shall vest or be forfeited (as applicable) at the same
time, upon the same
conditions, and in the same proportion, as the Target Award Units set forth in
this Award; provided,
however, that if the Award vests after the record date for, but before the
payment date of, a dividend, then
the Dividend Equivalents related to such dividend and to Units vesting on the
vesting date will be paid in
cash or in Stock, in the sole discretion of the Company, as soon as practicable
following the payment date
for such dividend.


3

--------------------------------------------------------------------------------







6.    Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents) shall be transferable by Participant other than by will or by the
laws of descent and distribution. In the event all or any portion of the Award
is transferred or assigned pursuant to a court order, such transfer or
assignment shall be without liability to the Company, and the Company shall have
the right to offset against the Award any expenses (including attorneys’ fees)
incurred by the Company, or any of its Subsidiaries or Affiliates, in connection
with such attempted transfer or assignment.


7.    Executive Deferred Compensation Plan. If Participant is eligible, and has
made the appropriate election, to defer the Award into The Progressive
Corporation Executive Deferred Compensation Plan (the “Deferral Plan”), and the
Award is eligible for deferral under the Deferral Plan, then at the time of
vesting, the Restricted Stock Units that would otherwise vest under this
Agreement (but not any Dividend Equivalents, which shall be delivered to
Participant in accordance with Paragraph 10), instead of being delivered to
Participant shall be credited to Participant’s account under the Deferral Plan,
subject to and in accordance with the terms and conditions of the Deferral Plan
and any related deferral agreement.


8.    Termination of Employment. Except as otherwise provided in the Plan,
including
Section 11 (Change in Control Provisions) and Section 14(d) thereof, or in this
Paragraph 8, or as
otherwise determined by the Committee, if Participant’s employment with the
Company or any
Subsidiary or Affiliate terminates for any reason, the Award and all Restricted
Stock Units (and any
related Dividend Equivalents) held by Participant that are unvested or subject
to restriction at the time of
such termination shall be forfeited automatically immediately after such
termination. Notwithstanding
the foregoing:


a.    In the event that Participant’s employment terminates as a result of
Participant’s
death prior to Participant’s Qualified Retirement Eligibility Date, then this
Agreement will
remain effective for up to one year after the date of Participant’s death and
the Restricted Stock
Units (and Dividend Equivalents) will vest if, when and to the extent, that the
performance
measures identified in Paragraph 4 above are achieved and certified by the
Committee pursuant to Paragraph 4 prior to the expiration of such one (1) year
period. The balance of the Award, if any,
shall be forfeited;


b.    In the event that any such termination of employment occurs, for any
reason other than for Cause, after the end of the Evaluation Period but prior to
the Certification Date, the Award shall not be forfeited at the time of
Participant’s termination and Participant shall be eligible to participate in
the vesting of Restricted Stock Units (and any related Dividend Equivalents)
under this Agreement to the extent certified by the Committee; and


c.    In the event that any such termination of employment occurs as a result of
Participant’s Qualified Retirement before the end of the Evaluation Period, the
Award (A) shall remain in effect with respect to fifty percent (50%) of the
Award, which shall vest after the Committee’s certification that, and the extent
to which, performance measures identified in paragraph 4 have been achieved and
(B) shall terminate, effective as of the date of and immediately after the
Qualified Retirement, with respect to the remaining fifty percent (50%) of the
Award; provided that, with respect to any member of the Company’s Senior
Management Group, and any other Participant specified in writing by the
Compensation Committee (if the Participant is, at the time of such
specification, an executive officer of the Company) or by the Company’s Chief
Executive Officer and Chief Human Resource Officer (for all other Participants),
if such individual (i) becomes eligible, after such individual’s Qualified
Retirement Eligibility Date, to receive benefits under the Company’s long-term
disability benefits plan provided to its employees, or (ii) has given the
Company’s Chief Executive Officer (or


4

--------------------------------------------------------------------------------





Chairperson of the Board, if such individual is the Chief Executive Officer)
written notice of his or her intended retirement date at least twelve months but
not more than eighteen months prior to such date and if such individual in fact
terminates on such intended retirement date (or such earlier or later date as
the Company’s Chief Executive Officer and such individual (or the Company’s
Chairperson of the Board and such individual, if such individual is the
Company’s Chief Executive Officer) may agree in writing and with such conditions
as the Company may deem appropriate and state in such writing), then upon any
Qualified Retirement of such individual consistent with such document(s), no
portion of the Award will terminate on such termination date, but the Award will
remain in effect in full and shall vest after the Committee certifies that, and
to the extent that, the performance measures identified in paragraph 4 have been
achieved (unless such performance measures are not achieved prior to the
Expiration Date, in which event the Award will terminate and be forfeited, as of
the Expiration Date).


d.    For purposes of this Paragraph 8:


i.
the term “Senior Management Group” means those individuals holding the following
titles or positions at the time that written notice of retirement is given by
such individual in accordance with Section 8(c) of this Agreement: Chief
Executive Officer, and executive officers who are members of the Chief Executive
Officer’s Direct Reporting Group;



ii.
the term “Qualified Retirement” means any termination of a Participant’s
employment with the Company or its Subsidiaries or Affiliates for any reason
(including death, but excluding an involuntary termination for Cause) that (x)
qualifies as a “separation from service” within the meaning of Section 409A, and
(y) occurs on or after the first day of the calendar month in which either of
the following conditions are scheduled to be satisfied:

        
(A)
the Participant is 55 years of age or older and has completed at least fifteen
(15) years of service as an employee of the Company or one or more of its
Subsidiaries or Affiliates; or

(B)
the Participant is 60 years of age or older and has completed at least ten (10)
years of service as an employee of the Company or one or more of its
Subsidiaries or Affiliates;



provided, however, that if Participant provided any service as an employee to
any entity (or one or more of its subsidiaries or affiliates) that became a
Subsidiary or Affiliate of the Company as a result of the Company’s acquisition,
directly or indirectly, of the assets of such entity (and/or of one or more of
its subsidiaries or affiliates) or all or a controlling interest in such
entity’s capital stock or other equity interests (such entity being the
“Acquired Entity), then Participant’s service as an employee of the Acquired
Entity (or one or more subsidiaries or affiliates of the Acquired Entity) prior
to the date of such acquisition by the Company shall not be treated as “service
as an employee of the Company or one or more of its Subsidiaries or Affiliates”
for purposes of this Paragraph 8(d)(ii); and


iii.
the term “Qualified Retirement Eligibility Date” means the first day of the
earliest calendar month in which the Participant is scheduled to satisfy either
of the age and years-of-service requirements for a Qualified Retirement as
defined in Paragraph 8(d)(ii) of this Agreement.



5

--------------------------------------------------------------------------------









9.    Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity, the provisions of Section 10(b) of the
Plan will apply.


10.    Delivery at Vesting. Subject to the provisions of the Plan and this
Agreement, upon vesting of all or part of the Award, the Company shall deliver
to Participant one share of Stock in exchange for each such vested Restricted
Stock Unit and for each Dividend Equivalent Unit related thereto and cash in the
amount of any other related Dividend Equivalents, and all Restricted Stock Units
and Dividend Equivalents) shall be cancelled. Unless determined otherwise by the
Company at any time prior to the applicable delivery, each fractional Restricted
Stock Unit (and related Dividend Equivalent Unit) shall vest and be settled in
an equal fraction of a share of Stock. The delivery of such shares of Stock
shall be on or as soon as practicable following the Certification Date, but in
no event later than March 15 of the calendar year following the year in which
the Certification Date occurred.


11.    Taxes. No later than the date as of which an amount relating to the Award
first becomes taxable, Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any Taxes
and other items of any kind required by law to be withheld with respect to such
amount. The obligations of the Company under the Plan and this Agreement shall
be conditioned on such payment or arrangements and the Company and its
Subsidiaries and Affiliates, to the extent permitted by law, shall have the
right to deduct any such Taxes from any payment of any kind otherwise due to
Participant. At vesting, Restricted Stock Units and related Dividend Equivalent
Units will be valued at the Fair Market Value of the Company’s Stock on such
date.


Unless otherwise determined by the Committee, Participant must satisfy the
minimum statutory tax withholding obligations resulting from the vesting of
Restricted Stock Units and related Dividend Equivalents (“Minimum Withholding
Obligations”) by surrendering to the Company Restricted Stock Units and/or
Dividend Equivalents that are then vesting (or shares of Stock issuable as a
result of the vesting) with a value sufficient to satisfy the Minimum
Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting or any Restricted Stock Units that Participant has elected to defer
under Paragraph 7 above. Any request by Participant to satisfy Minimum
Withholding Obligations by surrendering shares of Stock owned by Participant
prior to the date of such satisfaction must be specifically approved in advance
by the Committee. All surrenders of Units or shares of Stock and any requests
for approval of alternative payment arrangements must be made by Participant in
accordance with such procedures as may be adopted by the Company in connection
therewith, and subject to such rules as have been or may be adopted by the
Committee.


12.    Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, starting on the Grant Date and ending on the date that is
exactly twelve (12) months after Participant's “Separation Date” (defined
below), Participant shall not directly or indirectly recruit or solicit for
hire, or hire, or assist in any manner in the recruitment, solicitation for hire
or hiring, of any employee or officer of the Company or any of its Subsidiaries
or Affiliates, in each case involving employment by any individual, business or
entity other than the Company or one of its Subsidiaries or Affiliates, or in
any way induce any such employee or officer to terminate his or her employment
with the Company or any of its Subsidiaries or Affiliates. For purposes of this
Paragraph 12, "Separation Date" means the date on which Participant's employment
with the Company or one of its Subsidiaries or Affiliates terminates for any
reason. A violation of this Paragraph 12 by Participant shall constitute a
“material violation” of an “agreement between the Participant and the Company”
within the meaning of clause (iii) of the definition of Disqualifying Activity.
The provisions of this Paragraph 12 shall be in


6

--------------------------------------------------------------------------------





addition to, and shall not supersede or replace, the provisions of any
employment or other agreement between Participant and the Company or any of its
Subsidiaries or Affiliates that contains similar or additional restrictions on
Participant.


13.    Recoupment. If the Securities and Exchange Commission adopts final rules
under Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act that require, as a condition to the Company’s continued listing on a
national securities exchange (“Exchange”), that the Company develop and
implement a policy requiring the recovery of erroneously awarded compensation,
and such regulations are applicable to Participant and the Award granted
pursuant to this Agreement, then the Award shall be subject to recoupment
pursuant to the terms of the rules of the Securities and Exchange Commission and
any applicable Exchange and any policy of the Company adopted in response to
such rules. The provisions of this Paragraph 13 are in addition to the rights of
the Company as set forth in Section 14(h) of the Plan.


14.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the Award and, except as provided in Paragraph 12,
supersedes and cancels any other agreement, representation or communication,
whether oral or in writing, between the parties relating to the Award, provided
that the Agreement shall be at all times subject to the Plan.


15.    Amendment. The Committee may amend the terms of this Award to the fullest
extent permitted by Section 12 of the Plan.


16.     Acknowledgments. Participant: (a) acknowledges receiving a copy of the
Plan Description relating to the Plan, and represents that he or she is familiar
with all of the material provisions of the Plan, as set forth in such Plan
Description; (b) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (c) agrees to accept as binding, conclusive
and final all decisions and interpretations of the Committee relating to the
Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.


THE PROGRESSIVE CORPORATION




By: /s/     Daniel P. Mascaro
Vice President & Secretary


7

--------------------------------------------------------------------------------





EXHIBIT I


INVESTMENT BENCHMARK CRITERIA




After the end of the Evaluation Period, the Independent Data Source will
determine the firms comprising the Investment Benchmark for the Plan year from
its records and will supply to the Company the monthly total returns and any
other relevant data for each of those firms for the Evaluation Period.


A firm will be included in the Investment Benchmark if the Independent Data
Source is able to determine from its records that:
    
1.
The firm has provided monthly data regarding its holdings and investment return,
as necessary to determine or calculate such firm’s monthly total return, and to
evaluate such firm’s compliance with each of the criteria set forth below, for
the entire Evaluation Period; and



2.
At all times during the Evaluation Period, the information provided by the firm
shows, or the Independent Data Source is able to calculate, that such firm’s
investment portfolio satisfies each of the following criteria:



Duration:             Effective Duration between 1.5 years and 5.0 years
Credit Quality Average         = A, or = AA, or = AAA, or = AAA+
Convexity (%)             >= -1
Sector Allocation:         U.S. High-Yield Corporate Debt <= 10%
Sector Allocation:         Mortgages <= 60%
Sector Allocation:         U.S. Investment-Grade Corporate Debt <= 60%
Sector Allocation:         CMBS <= 60%
Sector Allocation:         ABS <= 60%
Sector Allocation:         Emerging Markets Debt <= 5%




3.
The Company will have no discretion to alter the Investment Benchmark list after
it is finalized by the Independent Data Source.



8

--------------------------------------------------------------------------------









EXHIBIT II


DETERMINATION OF PERFORMANCE RANKING
AND PERFORMANCE FACTOR




Once all the total returns are calculated, the data is sorted in descending
order from highest to lowest total return. From here, the process to compute the
Performance Factor is as follows:


INTERPOLATED VALUES FOR SETTING TOP AND BOTTOM 25% LEVELS
The top 25% and bottom 25% total return rankings are computed based on the total
number of firms in the Investment Benchmark, excluding the PCM Fixed-Income
Portfolio return. For example, if there were 279 participants, the return
required to earn a 2.00 portfolio performance factor would be determined by
interpolating between the sixty-ninth and seventieth firm’s returns, since 25%
of 279 = 69.75. The same procedure would be used to determine the 0.00 portfolio
performance factor.


The total returns, computed by Investment Accounting, for the interpolated
positions are calculated as follows (continuing to use an example of 279 survey
firms):


Interpolated Value = Firm 69 return - ((Firm 69 Return - Firm 70 Return)*0.75)
Firm 69 = 18.35%
Firm 70 = 18.23%


Firm 69.75 (Interpolated Value) = 18.35% - ((18.35%-18.23%)*0.75) = 18.26%.


In this case, the PCM Performance Factor will equal 2.00 if its total return
equals the interpolated value for Firm 69.75 or 18.26%. A similar calculation is
then used to determine the bottom 25% group and interpolated value for a 0.00
performance score.


Once the two groups are computed, top and bottom 25%, the remainder of the
performance scores are calculated as follows:


Performance score variance = (2.00) / Number of positions from first participant
after the top 25% ranking to the 1st participant in the bottom 25% ranking. In
the case of 279 participants, the number of positions to divide the 2.00
performance factors by would be 142.


The calculation for the performance score variance from 2.00 - 0.00 would be:


2.00 / 142 = .014085 per position for 279 firms


In the case of a tie in total returns between firms, each firm will have the
same performance score, one step under the next higher position. The next lowest
position would then be stepped down by a factor based on the number of
participants who tie. In the case of a tie between two firms, the step down will
be twice the performance score variance to maintain the proper stepping to the
0.00 performance score level.


Example: If firms 70 and 71 each had the same total return in the 279 firm
example, then firms 70 and 71 would each have a Performance Factor of 1.985915,
which is 2.00 - .014085. The number 72 position in this example would have a
performance score of 1.957746, which is the required step down from 70 to 72.


9

--------------------------------------------------------------------------------







In addition, if the returns are tied between the interpolated value set for the
2.00 performance score and any position below the 2.00 level, those lower
positions will also be set to a 2.00 performance score. The step down factor in
the performance score will work similarly as noted in the example above. For the
last 25% group, all firms with total returns equaling the last interpolated
total return value would have the same performance score as the last
interpolated value (.014085), and all others in the last 25% group would have a
0.00 Portfolio Performance Factor.


Once all the performance scores have been created, from 2.00 to 0.00, PCM’s
return is compared to the rankings to determine its Performance Factor. If the
PCM return is not in the top or bottom 25% and does not match the return of any
participant, then PCM’s Performance Factor is an interpolated value between the
firms with the next highest and next lowest returns.


The interpolation computation for the Performance Factor based on PCM’s return
is as follows:


Performance score of firm below PCM return + (PCM’s Return - Return below PCM) /
(Return above PCM - Return below PCM) * (Performance score of firm above PCM -
Performance score of firm below PCM)


Assuming the following data, using the 279 firm example:


Firm
Performance score
Total return
Firm above PCM
.90
13.61
PCM
 
13.39
Firm below PCM
.89
13.34



The calculation of PCM’s Performance Factor is:


0.89 + (13.39-13.34) / (13.61-13.34) * (0.90-0.89) = 0.89
    
The performance scores and the final Performance Factor are rounded to the
nearest one-hundredth, if necessary.


 






10